Case 3:18-cv-00347-CAB-MDD Document 323 Filed 04/28/21 PageID.30530 Page 1 of 4



 1   NIMALKA R. WICKRAMASEKERA (SBN: 268518)
     nwickramasekera@winston.com
 2   DAVID P. DALKE (SBN: 218161)
     ddalke@winston.com
 3   LEV TSUKERMAN (SBN: 319184)
     ltsukerman@winston.com
 4   WILLIAM M. WARDLAW (SBN: 328555)
     wwardlaw@winston.com
 5   WINSTON & STRAWN LLP
     333 S. Grand Avenue
 6   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
 7   Facsimile: (213) 615-1750
 8   GEORGE C. LOMBARDI (pro hac vice)
     glombardi@winston.com
 9   BRIAN J. NISBET (pro hac vice)
     bnisbet@winston.com
10   SARANYA RAGHAVAN (pro hac vice)
     sraghavan@winston.com
11   WINSTON & STRAWN LLP
     35 West Wacker Drive
12   Chicago, IL 60601-9703
     Telephone: (312) 558-5600
13   Facsimile: (312) 558-5700
14   CORINNE STONE HOCKMAN (pro hac vice)
     chockman@winston.com
15   WINSTON & STRAWN LLP
     800 Capitol Street, Suite 2400
16   Houston, TX 77002-2529
     Telephone: (713) 651-2600
17   Facsimile: (713) 651-2700
18   Attorneys for Defendants
     ALPHATEC HOLDINGS, INC. AND ALPHATEC SPINE, INC.
19
20                            UNITED STATES DISTRICT COURT
21         SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO DIVISION
22    NUVASIVE, INC., a Delaware                   Case No. 18-CV-00347-CAB-MDD
      corporation,
23                                                 DEFENDANTS’ OBJECTION TO
                    Plaintiff,                     NUVASIVE’S BENCH
24                                                 MEMORANDUM REGARDING
             v.                                    PRIORITY DATE RAISING NEW
25                                                 SUMMARY JUDGMENT
      ALPHATEC HOLDINGS, INC., a                   ARGUMENTS
26    Delaware corporation and
      ALPHATEC SPINE, INC., a                      Judge: Hon. Cathy Ann Bencivengo
27    California corporation,                      Courtroom: 4C
28                  Defendants.

     DEFENDANTS’ OBJECTION TO NUVASIVE’S BENCH MEMORANDUM               CASE NO. 18-CV-00347-CAB-MDD
     REGARDING PRIORITY DATE RAISING NEW SUMMARY JUDGMENT ARGUMENTS
Case 3:18-cv-00347-CAB-MDD Document 323 Filed 04/28/21 PageID.30531 Page 2 of 4



 1           In its memorandum to the Court, NuVasive introduced a new theory in support
 2   of its motion for summary judgment—that the provisional application “inherently”
 3   discloses adequate written description to support the claimed inventions of the implant
 4   patents. Doc. No. 321 at 4. NuVasive also raised new case law on the merits of
 5   summary judgment. Because these arguments are new, Alphatec respectfully requests
 6   the Court strike NuVasive’s new argument and case law for the following reasons.
 7           First, NuVasive did not raise this new theory on summary judgment, and it is
 8   therefore now waived. Second, NuVasive’s new theory, rooted in “undisclosed yet
 9   inherent properties” contained in the provisional application, id., contradicts its old
10   argument that “the provisional application discloses the claimed implant.” Doc. No.
11   303-1 at 36–37.       Third, NuVasive’s new theory is inconsistent with NuVasive’s
12   statements to the patent office, which Alphatec outlined at Doc. No. 306 at 31–32.
13   Fourth, Alphatec has never conceded that the “radiopaque markers” claimed in the
14   implant patents are disclosed the provisional application. Doc. No. 306 at 29–30.
15           Nor do NuVasive’s newly cited cases compel summary judgment here. For
16   example, in Yeda Rsch. & Dev. Co. v. Abbott GMBH & Co. KG, 837 F.3d 1341 (Fed.
17   Cir. 2016), unlike here, the Board of Patent Appeals and Interferences resolved factual
18   disputes as the trier of fact in an interference proceeding, which were reviewed for
19   substantial evidence and affirmed on appeal. Id. at 1344, 1346. Critically, in Yeda, the
20   parties did not dispute that the claimed protein was the “only protein” that could have
21   the partial amino acid sequence and additional traits disclosed in the earlier application.
22   Id. at 1345. Finally, the Court held that the undisclosed but inherent limitations were
23   not material to patentability. Id. This is not analogous because, as set out in Alphatec’s
24   opposition, the provisional application discloses the opposite implant dimensions as
25   ultimately claimed and does not at all disclose radiopaque markers. See Doc. No. 306
26   at 25–32.1
27   1
         NuVasive’s remaining cases are similarly inapposite. Cooper Cameron Corp. v.
28

                                                      1
     DEFENDANTS’ OBJECTION TO NUVASIVE’S BENCH MEMORANDUM                CASE NO. 18-CV-00347-CAB-MDD
     REGARDING PRIORITY DATE RAISING NEW SUMMARY JUDGMENT ARGUMENTS
Case 3:18-cv-00347-CAB-MDD Document 323 Filed 04/28/21 PageID.30532 Page 3 of 4



 1          In sum, the Court should strike and disregard NuVasive’s new theory and added
 2   case law in support of its motion for summary judgment.
 3
 4   Dated: April 28, 2021        WINSTON & STRAWN LLP
 5
                                                 By: /s/ Nimalka R. Wickramasekera
 6                                                   NIMALKA R. WICKRAMASEKERA
 7                                                    Attorneys for Defendants
                                                      ALPHATEC HOLDINGS, INC. AND
 8                                                    ALPHATEC SPINE, INC.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   Kvaerner Oilfield Prods., Inc., 291 F.3d 1317, 1320, 1322–23 (Fed. Cir. 2002) (earlier
     application shared “identical written description” with patent); Allergan, Inc. v. Sandoz
26   Inc., 796 F.3d 1293, 1302–03, 1309 (Fed. Cir. 2015) (extrinsic clinical protocol could
     not be used to show inventors had “possession of the claimed invention” before filing
27   date); Star Sci., Inc. v. R.J. Reynolds Tobacco Co., 655 F.3d 1364, 1372 (Fed. Cir. 2011)
     (district court improperly “narrowed the scope of the provisional application based on
28   an added example in the later-filed non-provisional application”).
                                                      2
     DEFENDANTS’ OBJECTION TO NUVASIVE’S BENCH MEMORANDUM              CASE NO. 18-CV-00347-CAB-MDD
     REGARDING PRIORITY DATE RAISING NEW SUMMARY JUDGMENT ARGUMENTS
Case 3:18-cv-00347-CAB-MDD Document 323 Filed 04/28/21 PageID.30533 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was filed with the Court’s CM/ECF
 3   system which will provide notice to all counsel deemed to have consented to electronic
 4   service. All other counsel of record not deemed to have consented to electronic service
 5   were served with a true and correct copy of the foregoing document by mail on this day.
 6          I declare under penalty of perjury under the Laws of the United States of America
 7   that the above is true and correct. Executed this 28th day of April 2021 at Los Angeles,
 8   California.
 9
10   Dated: April 28, 2021                       WINSTON& STRAWN LLP
11
                                                 By: /s/ Nimalka R. Wickramasekera
12                                                   NIMALKA R. WICKRAMASEKERA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ OBJECTION TO NUVASIVE’S BENCH MEMORANDUM              CASE NO. 18-CV-00347-CAB-MDD
     REGARDING PRIORITY DATE RAISING NEW SUMMARY JUDGMENT ARGUMENTS
